Electronically FILED by Superior Court of California, County of Los Angeles on 01/15/2020 01:22 PM Sherri R. Carter, Executive Officer/Clerk of Court, by S. Bolden,Deputy Clerk
                    Case 8:19-cr-00061-JVS Document 296-2 Filed 09/18/20 Page 1 of 6 Page ID #:4373




                          1 BROWNE GEORGE ROSS LLP
                            Eric M. George (State Bar No. 166403)
                          2   egeorge@bgrfirm.com
                            Ira Bibbero (State Bar No. 217518)
                          3   ibibbero@bgrfirm.com
                            Jacob S. Sarabian (State Bar No. 322108)
                          4   jsarabian@bgrfirm.com
                            2121 Avenue of the Stars, Suite 2800
                          5 Los Angeles, California 90067
                            Telephone: (310) 274-7100
                          6 Facsimile: (310) 275-5697

                         7 FRANK SIMS & STOLPER, LLP
                           Scott H. Sims (SBN 234148)
                         8   ssims@lawfss.com
                           Andrew D. Stolper (SBN 205462)
                         9   astolper@lawfss.com
                           19800 MacArthur Blvd., Suite 855
                        10 Irvine, CA 92612
                           Telephone (949) 201-2400
                        11 Facsimile: (949) 201-2405

                        12 Attorneys for Plaintiff Jason Frank Law PLC

                        13

                        14                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

                        15                                     COUNTY OF LOS ANGELES – CENTRAL DISTRICT

                        16

                        17 JASON FRANK LAW PLC, a professional                                               Case No. BC706555
                           law corporation,                                                                  [Hon. Dennis J. Landin, Dept. 51]
                        18
                                         Plaintiff,                                                          NOTICE OF RULING ON MOTION FOR
                        19                                                                                   ORDER REQUIRING DELIVERY OF
                                  vs.                                                                        PROPERTY FOLLOWING
                        20                                                                                   EXAMINATION OF THIRD-PARTY
                           MICHAEL J. AVENATTI, an individual                                                CHRISTINE CARLIN
                        21
                                         Defendant.                                                          Date: January 7, 2020
                        22                                                                                   Time: 9:30 a.m.
                                                                                                             Judge: Hon. Edward B. Moreton
                        23                                                                                   Dept.: 44

                        24                                                                                   Action Filed:                     5/16/2018
                                                                                                             Trial Date:                       None Set
                        25

                        26

                        27

                        28

                               1401750.1

                                                                          NOTICE OF RULING ON TURNOVER MOTION
Case 8:19-cr-00061-JVS Document 296-2 Filed 09/18/20 Page 2 of 6 Page ID #:4374




   1 TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

   2               PLEASE TAKE NOTICE that the motion of Plaintiff Jason Frank Law, PLC (“Plaintiff”)
   3 for an Order Requiring Delivery of Property After Examination of Third-Party Christine Avenatti-

   4 Carlin (“Carlin”) (the “Motion”) came on regularly for hearing on January 7, 2020 at 9:30 a.m. in

   5 Department 44 of the above referenced Court, the Honorable Edward B. Moreton presiding.

   6 Appearances are as noted in record.

   7               PLEASE TAKE FURTHER NOTICE that upon review of parties’ supporting and
   8 opposing documents, the pleadings and papers filed in this action, and any arguments of counsel

   9 presented at the hearing on the motion, the Court issued a final ruling granting the Motion as

  10 follows.

  11               Carlin shall deliver:

  12               1.     Cash in the amount of $717,723.00 to Plaintiff’s counsel of record, Andrew

  13 Stolper, at his business address of 19800 MacArthur Blvd., #855, Irvine, CA 92612, within seven

  14 (7) days of entry of the Order;

  15               2.     The artwork, or the proceeds of a good faith arm’s length transaction from the

  16 disposition of the artwork, purchased by judgment debtor Michael Avenatti (“Avenatti”) on

  17 August 20, 2019 to be delivered through the Los Angeles County Sheriff’s Office, Civil Division,

  18 Room 525 of this Courthouse within seven (7) days of entry of the Order. The specific pieces of
  19 artwork to be delivered are as follows:
  20                        SEO YOUNG DEOK, Anguish 23 30X30X50
                            METAL CHAIN SCULPTURE w/ pedestal
  21
                            Sculpture “Meditation 2” , metal chain by Seo Young-Deok
  22                        in commissione
  23                        Antonio Sannino, BATMAN MULTIPLE PROJECT 1 140x185
                            dipinto tecnica mista su tela - Bar Code No. 193-10225
  24                        Antonio Sannino, BATMAN MULTIPLE PROJECT 2 140x185
  25                        dipinto tecnica mista su tela - Bar Code No. 193-10225
                            Antonio Sannino, BATMAN MULTIPLE PROJECT 3 140x185
  26                        dipinto tecnica mista su tela - Bar Code No. 193-10225
  27                        Dipinto contemporaneo olio su tela di
                            185x150 “Undressed 88” - Bar Code No. 193-10217
  28

       1401750.1
                                                           -2-
                                           NOTICE OF RULING ON TURNOVER MOTION
Case 8:19-cr-00061-JVS Document 296-2 Filed 09/18/20 Page 3 of 6 Page ID #:4375




   1                        fingerprint of gold leaf on black - Bar Code No. 193-10227
   2                        fingerprint of gold text on red - Bar Code No. 193-10228
                            Escape III - Bar Code No. 193-10223
   3
                            Escape IV - Bar Code No. 193-10225
   4                        Landscape 3 - Bar Code No. 193-10224
   5                        b/w photo of stone bridge - Bar Code No. 193-10221
                            Sous la jupe - Bar Code No. 193-10222
   6
                            b/w photo of racecar, custom gift - Bar Code No. 193-10226
   7

   8               A minute order from the Motion is attached hereto as Exhibit A.
   9 Dated: January 14, 2020                        BROWNE GEORGE ROSS LLP
  10                                                   Eric M. George
                                                       Ira Bibbero
  11                                                   Jacob Sarabian

  12

  13                                                By:
  14                                                            Jacob S. Sarabian
                                                    Attorneys for Plaintiff Jason Frank Law PLC
  15

  16

  17

  18
  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

       1401750.1
                                                          -3-
                                      NOTICE OF RULING ON TURNOVER MOTION
Case 8:19-cr-00061-JVS Document 296-2 Filed 09/18/20 Page 4 of 6 Page ID #:4376




                       EXHIBIT A



                                      -4-
Case 8:19-cr-00061-JVS Document 296-2 Filed 09/18/20 Page 5 of 6 Page ID #:4377

    SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Central District, Stanley Mosk Courthouse, Department 44

 BC706555                                                                          January 7, 2020
 JASON FRANK LAW PLC VS MICHAEL J AVENATTI                                               9:30 AM


 Judge: Honorable Edward B. Moreton                 CSR: Estrella Herman, CSR13865
 Judicial Assistant: J. Fletes                      ERM: None
 Courtroom Assistant: S. Brown                      Deputy Sheriff: None

 APPEARANCES:
 For Plaintiff(s): PLC Jason Frank Law by Andrew D. Stolper and Jason M. Frank
 For Defendant(s): Michael J. Avenatti by Daniel Dubin and Thomas D. Warren




 NATURE OF PROCEEDINGS: Hearing on Motion - Other Turnover Order; Hearing on
 Motion to Compel Production

 Pursuant to Government Code sections 68086, 70044, and California Rules of Court, rule 2.956,
 Estrella Herman, CSR#13865, certified shorthand reporter is appointed as an official Court
 reporter pro tempore in these proceedings, and is ordered to comply with the terms of the Court
 Reporter Agreement. The Order is signed and filed this date.

 The matter is called for hearing.

 Motion for turnover order is heard, argued, and granted as to cash only, not vehicle.

 The Court orders property to be turned over in seven days.

 Order granting motion for order requiring delivery of property is signed and filed as modified.

 Motion to Compel production is denied as to all.

 Counsel to submit a new proposed order.




                                           Minute Order                                  Page 1 of 1
                                                 -5-
Case 8:19-cr-00061-JVS Document 296-2 Filed 09/18/20 Page 6 of 6 Page ID #:4378




   1                                           PROOF OF SERVICE
   2                               Jason Frank Law, PLC v. Michael J. Avenatti
                              Los Angeles County Superior Court Case No. BC706555
   3
       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   4
             At the time of service, I was over 18 years of age and not a party to this action. I am
   5 employed in the County of Los Angeles, State of California. My business address is 2121 Avenue
     of the Stars, Suite 2800, Los Angeles, CA 90067.
   6
             On January 14, 2020, I served true copies of the following document(s) described as
   7 NOTICE OF RULING ON MOTION FOR ORDER REQUIRING DELIVERY OF
     PROPERTY FOLLOWING EXAMINATION OF THIRD-PARTY CHRISTINE CARLIN
   8 on the interested parties in this action as follows:

   9 Thomas D. Warren, Esq.                             Counsel for Michael J. Avenatti
     Daniel Dubin, Esq.
  10 Pierce Bainbridge Beck Price & Hecht LLP
     355 South Grand Avenue, 44th Floor
  11 Los Angeles, California 90071
     Telephone: (213) 262-0333
  12 email: twarren@piercebainbridge.com
     ddubin@piercebainbridge.com
  13
             BY OVERNIGHT DELIVERY: I enclosed said document(s) in an envelope or package
  14 provided by the overnight service carrier and addressed to the persons at the addresses listed in the
     Service List. I placed the envelope or package for collection and overnight delivery at an office or
  15 a regularly utilized drop box of the overnight service carrier or delivered such document(s) to a
     courier or driver authorized by the overnight service carrier to receive documents.
  16
             I declare under penalty of perjury under the laws of the State of California that the
  17 foregoing is true and correct.

  18               Executed on January 14, 2020, at Los Angeles, California.
  19
  20
                                                           Angelina Caviles
  21

  22

  23

  24

  25

  26

  27

  28

       1401750.1
                                                          -6-
                                      NOTICE OF RULING ON TURNOVER MOTION
